Citation Nr: 0332838	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected sinusitis.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1975 to November 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating action that denied secondary 
service connection for GERD, as well as a rating in excess of 
30 percent for sinusitis.  A Notice of Disagreement (NOD) was 
received subsequently in April 2002, and a Statement of the 
Case (SOC) was issued in September 2002.  A Substantive 
Appeal was received later in September 2002.

This appeal also arises from a November 2002 rating action 
that denied service connection for PTSD.  A NOD was received 
in December 2002, and a SOC was issued in February 2003.  A 
Substantive Appeal was received later in February 2003.

In May 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A July 2003 Supplemental SOC (SSOC) 
reflects the RO's continued the denials of all three issues 
on appeal. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Although the record contains correspondence from the RO in 
November and December 2001 and September 2002 addressing some 
VCAA notice and duty to assist provisions, the record does 
not include any correspondence from the RO that sufficiently 
addresses, with respect to all the claims on appeal, the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003.  

After providing the required notice-to include soliciting 
specific authorization to enable the RO to obtain outstanding 
records from the private medical care providers identified in 
the record, such as the Carolina Allergy and Asthma 
Consultants-the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific development of the claims 
on appeal is warranted.  

During the hearing on appeal, the veteran testified that his 
treating VA medical providers at the VA Medical Center 
(VAMC), Columbia, South Carolina have linked his GERD to his 
service-connected sinusitis.  The record also indicates 
continuing treatment for the disabilities at issue at the 
Columbia VAMC.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
pertinent VA records, to include those documenting the 
medical opinions described by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

After associating with the claims file all outstanding 
pertinent medical records, the RO should arrange for the 
veteran to undergo VA gastrointestinal examination to obtain 
a medical opinion as to the relationship, if any, between the 
veteran's GERD, and service-connected sinusitis or 
medications prescribed for its management, to include on the 
basis of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) holding that 38 C.F.R. § 3.310(a) authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected one).  
As there is there is no medical evidence or opinion that 
addresses this question, the Board finds that such medical 
opinion will be helpful in resolving the secondary service 
connection issue on appeal.

The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may well result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Columbia VAMC furnish copies of all 
medical records of treatment and 
evaluation of the veteran for PTSD, 
sinusitis, and GERD from June 2003 to the 
present time.  The RO should specifically 
request that Cherrie L. Thomas, PA, and 
Dr. Singh (sic) furnish written 
statements documenting any opinion they 
may have linking the veteran's GERD to 
his service-connected sinusitis and 
medications prescribed for its 
management.  In requesting these records, 
the RO should follow the procedures of 
38 C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  
  
2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (and that requested, 
but not yet received) that is pertinent 
to the claims , and specific notice as to 
the type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for her 
disabilities that are not currently of 
record.  The RO should specifically 
request the veteran to provide a signed 
authorization to enable it to obtain 
outstanding medical records, if any, of 
treatment for sinusitis from January 2002 
to the present time from Carolina Allergy 
and Asthma Consultants, Columbia, South 
Carolina. 

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this period 
is waived, in writing).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, including 
from Carolina Allergy and Asthma 
Consultants, by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo a VA gastrointestinal 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed GERD was 
caused or is aggravated by the service-
connected sinusitis or medications 
prescribed for its management.  If any 
aggravation by the service-connected 
sinusitis or medications is found, the 
doctor should provide an estimate as to 
the degree of additional disability 
resulting from the aggravation.    

All examination findings, together with 
the complete rationale for the opinions 
expressed, should be set forth in a 
printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of all notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 2002) 
and any other applicable legal 
precedent.    
   
9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for PTSD, secondary 
service connection for GERD, and an 
increased rating for sinusitis in light 
of all pertinent evidence and legal 
authority.
 
10.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


